                  Case 18-12808-KG              Doc 12       Filed 12/13/18        Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

                                                                 )
In re:                                                           )   Chapter 11
                                                                 )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                        )   Case No. 18-12808 (KG)
                                                                 )
                                                                 )   (Joint Administration Requested)
                                    Debtors.                     )

NOTICE OF AGENDA FOR HEARING ON FIRST DAY MOTIONS SCHEDULED FOR
DECEMBER 17, 2018 AT 12:30 P.M. BEFORE THE HONORABLE KEVIN GROSS AT
     THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
       DELAWARE, LOCATED AT 824 MARKET STREET, 6TH FLOOR,
          COURTROOM NO. 3, WILMINGTON, DELAWARE 198012

         This agenda sets forth items in the order they appear in the first day motions binders
                    delivered to the Court. The status of each is set forth below.

    1. Voluntary Chapter 11 Petitions:

                  A.         White Eagle General Partner, LLC

                  B.         Lamington Road Designated Activity Company

                  C.         White Eagle Asset Portfolio, LP

    2. Declaration of Miriam Martinez in Support of First Day Motions [Docket No. 3, filed
       12/13/18].

Status:           The Declaration will be relied upon as evidentiary support for the first day matters
                  listed below.

                             First Day Administrative Motions and Application

    3. Motion of Debtors for Entry of an Order (I) Directing Joint Administration of Chapter 11
       Cases and (II) Granting Related Relief [Docket No. 2, filed 12/13/18].

Status:           This matter is going forward.


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2
  Any party who wishes to attend telephonically is required to make arrangements through CourtCall by telephone
(866-582-6878) or by facsimile (866-533-2946), no later than thirty minutes prior to the hearing.


DOCS_DE:222162.2 93856/001
                  Case 18-12808-KG       Doc 12       Filed 12/13/18   Page 2 of 3



    4. Motion of Debtors for Entry of Order Authorizing Debtors to File a Consolidated List of
       Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor [Docket No.
       4, filed 12/13/18].

Status:          This matter is going forward.

                        First Day Motions Pertaining to Business Operations

    5. Motion of Debtors for Entry of Order (A) Authorizing Debtors to (i) Maintain Life
       Settlements Insurance and Pay any Prepetition Obligations Related Thereto and (ii)
       Satisfy All Servicing Obligations Regarding Life Settlements in the Ordinary Course of
       Business and (B) Granting Related Relief [Docket No. 5, filed 12/13/18].

Status:          This matter is going forward.

    6. Motion of Debtors for Order Authorizing (A) Continuance of Existing Cash Management
       System, (B) Intercompany Transactions, (C) Limited Waiver of Section 345(b) Deposit
       and Investment Requirements, and (D) Granting Related Relief [Docket No. 6, filed
       12/13/18].

Status:          This matter is going forward.

                             First Day Motion Pertaining to Financing

    7. Motion of Debtors for Entry of Interim and Final Orders (A) Authorizing the Use of Cash
       Collateral, (B) Providing Adequate Protection, (C) Modifying the Automatic Stay, and
       (D) Scheduling a Final Hearing [Docket No. 7, filed 12/13/18].

Status:          This matter is going forward.




DOCS_DE:222162.2 93856/001                        2
                  Case 18-12808-KG   Doc 12       Filed 12/13/18   Page 3 of 3




Dated: December 13, 2018              PACHULSKI STANG ZIEHL & JONES LLP


                                       /s/ Colin R. Robinson
                                      Richard M. Pachulski (CA Bar No. 62337)
                                      Robert J. Feinstein (NY Bar No. 1767805)
                                      Jeffrey N. Pomerantz (CA Bar No.143717)
                                      Ira D. Kharasch (CA Bar No. 109084)
                                      Maxim B. Litvak (CA Bar No. 215852)
                                      Colin R. Robinson (DE Bar No. 5524)
                                      919 North Market Street, 17th Floor
                                      P.O. Box. 8705
                                      Wilmington, Delaware 19899-8705 (Courier 19801)
                                      Telephone: (302) 652-4100
                                      Facsimile: (302) 652-4400
                                      E-mail:     rpachulski@pszjlaw.com
                                                  rfeinstein@pszjlaw.com
                                                  jpomerantz@pszjlaw.com
                                                  ikharasch@pszjlaw.com
                                                  mlitvak@pszjlaw.com
                                                  crobinson@pszjlaw.com

                                      Proposed Counsel for the Debtors
                                      and Debtors-in-Possession




DOCS_DE:222162.2 93856/001                    3
